UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-1834


In Re:   MICHAEL EUGENE YOUNG,

                Petitioner.




   On Petition for Writ of Mandamus.    (3:04-cr-00318-RJC-CH-1)


Submitted:   October 19, 2009               Decided:   November 5, 2009


Before MICHAEL, MOTZ, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Michael Eugene Young, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Michael Eugene Young petitions for a writ of mandamus,

alleging the district court has unduly delayed acting on his

motion    for   return      of   property       pursuant    to    Fed.   R.    Crim.   P.

41(g).     He seeks an order from this court directing the district

court to act.         Our review of the docket sheet reveals that the

district      court   has     scheduled     a     hearing       on   Young’s    motion.

Accordingly, because the district court has recently acted in

Young’s case, we deny the mandamus petition as moot.                           We grant

leave    to   proceed    in      forma   pauperis.         We    dispense     with   oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                      PETITION DENIED




                                            2